Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-12 are allowable.

The following is an examiner’s statement of reasons for allowance: the recitation of a protector and sensor comprising connected to an edge opening of an automobile body in combination with a closure which moves between an open and closed position comprising a hollow part integrally formed with a base member with the hollow part having two core wires spaced apart, wherein upon when the closure contacts the hollow part, an electric signal triggers that there is an object between the sensor and the closure wherein in a terminal part the two lead wires extend from covered parts which are tied by a wire harness with a first end of an insert made of a non-conductive material which is inserted in and fills the space and a second end of the insert includes a support member and a lid to cover the support member and first channels are formed on the support member with top ends of the two core wires and top ends of the two lead s are fit in the first channels with the terminal part formed by die molding and a second channel is formed between the support member and the lid such that the covered parts and the wire harness are fit in the second channel and the second channel being continuous with the first channels and at least one of the support member and the lid includes feeding ports which receive and feed die-molding material into the second channel during the molding is seen as an unobvious improvement over the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.